Citation Nr: 0512644	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  01-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for herniated nucleus 
pulposus (HNP) at L5-S1, rated 10 percent disabling from June 
30, 2000 to April 6, 2001, and rated 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel






INTRODUCTION

The veteran served on active duty from April 1996 to March 
1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 decision by the RO in Atlanta, 
Georgia which, in pertinent part, granted service connection 
and a 10 percent rating for mechanical low back pain; the 
veteran appealed for a higher rating.  In a May 2001 rating 
decision, the RO recharacterized the disability as HNP at L5-
S1.  In a January 2002 rating decision, the RO assigned a 20 
percent rating for this disability, effective April 7, 2001.  
In August 2003, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Boar din August 2003.  At 
that time the case was remanded to the RO for additional 
development, which included a VA examination by a 
neurologist.  As part of the examination the Board requested 
that nerve conduction studies and an electromyogram should be 
conducted.  T

The examination was conducted in February 2004.  The report 
indicates that the veteran was scheduled for nerve conduction 
studies and an electromyogram.  However, he failed to report 
for the diagnostic tests.  

VA regulation provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, certain regulatory action is 
prescribed.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 
3.655(a) (2003).

When the examination was scheduled in conjunction with a 
claim for an increase, the claim shall be denied. 38 C.F.R. § 
3.655(b). A review of the record reflects that the veteran 
has not been informed of 38 C.F.R. § 3.655.

The Board is of the opinion that he should be given another 
opportunity to report fir the scheduled testing.

Accordingly, the case is remanded for the following.

1.  The RO should contact the veteran and 
ask him if he is willing to report for 
the VA nerve conduction studies and 
electromyogram and if not to provide an 
explanation with regard to good cause.  
He should be informed of 38 C.F.R. § 
3.655.

2.  If the veteran is willing to report 
for the nerve conduction studies and the 
electromyogram, he should be scheduled 
for these tests.  Thereafter, the tests 
results should be forwarded to the VA 
neurologist who conducted the February 
2004 examination for an addendum (if 
unavailable to another VA neurologist).  
Request the examiner to review the tests 
results and to render an opinion as to 
whether the intervertebral disc syndrome 
results in mild, moderate, severe, or 
pronounced disability.  In the 
alternative, if neurological involvement 
is identified, the examiner is requested 
to identify the nerve(s) and indicate 
whether the degree of paralysis is 
complete or incomplete.  If incomplete 
whether the degree is mild, moderate, 
moderately severe, or severe.

3.  Thereafter, the RO should re- 
adjudicate the issue in appellate status.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




